PER CURIAM.
Ford Motor Company, defendant in the underlying products liability action, seeks mandamus relief from a trial court order requiring Ford to produce certain databases for examination by the plaintiffs’ counsel and experts. The order does not provide specific search procedures for the production but states that, failing agreement of the parties, the trial court will issue an order detailing the search methodology. The petition, response, and reply reflect that the parties have not agreed to, and the trial court has not issued, an order prescribing a search methodology. As we read the trial court’s order, Ford’s petition is premature. Accordingly, we deny Ford’s petition for writ of mandamus.
Justice ENOCH did not participate in this decision.